DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 This Office Action is in response to Applicant's arguments filed on July 22, 2021. Claim(s) 1-7, 9, and 12-18 are pending and examined herein.

Response to Arguments
 	Applicant’s decision to hold the outstanding obviousness-type double patenting rejections of claims 1-7 and 9-18 as being unpatentable over claims 1-15  of US Patent 10,500,206 and unpatentable over claims 12-14 and 16, 17, 21, and 24-25 of copending application 16/419,892 in abeyance has been considered. Consequently, said rejections are hereby maintained.
In view of Applicant’s amendments, the following rejections are hereby withdrawn:
Claims 1-4, 6, 7, 9-12, 15, 16, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wille (US 2009/0131537).
Claims 1, 2, 6, 7, 9, 15, 16, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kulkarni (WO 9937151).
s 5, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wille (US 2009/0131537) as applied to claims 1-4, 6, 7, 9-12, 15, 16, and 18 in the 102(a)(1) rejection above.
Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (WO 9937151) as applied to claims 1, 2, 6, 7, 9, 15, 16, and 18 in the 102(a)(1) rejection.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (WO 9937151) as applied to claims 1, 2, 6, 7, 9, 15, 16, and 18 in the 102(a)(1) rejection in view of Wille (US 2009/0131537).
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-7, 9, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of US Patent 10,500,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for enhancing healing of a wound 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-7, 9, and 12-18 are not allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627